                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION


WILLIAM L. ANDERSON, II,                      )
                                              )
             Petitioner,                      )     Case No. 7:21CV00359
                                              )
v.                                            )             OPINION
                                              )
HAROLD CLARKE,                                )     By: James P. Jones
                                              )     United States District Judge
             Respondent.                      )


      William L. Anderson, II, Pro Se Petitioner.

      Petitioner William L. Anderson, II, a Virginia inmate proceeding pro se, has

filed a Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254, alleging

ineffective assistance of counsel. After review of the petition and the record, I find

that the petition must be summarily dismissed as successive.

      Anderson challenges his 2009 Washington County Circuit Court convictions

for bank robbery and obstruction of justice. Anderson previously filed a Petition for

Writ of Habeas Corpus in this court, raising substantially the same issue he raises

now. By order entered August 8, 2012, another judge of this court dismissed that

petition as untimely filed under 28 U.S.C. § 2244(d). Anderson v. Director, VDOC,

No. 7:12CV00323 (W.D. Va. Aug. 8, 2012) (Wilson, J.). In April 2021, Anderson

filed another Petition for Writ of Habeas Corpus, which this court dismissed as a
successive petition, pursuant to 28 U.S.C. § 2244(b), by order entered May 28, 2021.

Anderson v. Clarke, No. 7:21CV00249 (W.D. Va. May 28, 2021).

      As stated in the order of May 28, 2021, pursuant to 28 U.S.C. § 2244(b), a

district court may consider a second or successive § 2254 petition, such as

Anderson’s current submission, only if the petitioner secures specific certification

from the United States Court of Appeals for the Fourth Circuit that the claims in the

petition meet certain criteria set forth in §2244(b)(3). Because Anderson provides

no evidence that he has obtained such certification, I am required to dismiss the

petition without prejudice as successive.

      A separate Final Order will be entered herewith.

                                                DATED: June 30, 2021



                                                /s/ JAMES P. JONES_______________
                                                United States District Judge




                                            2
